Exhibit 10.28 Customer No. Loan No. RBC Bank Second Amended and Restated Commercial Promissory Note (SD-L&S) $2,500,000.00 Raleigh, North Carolina May 31, 2008 MASTER NOTE FOR VALUE RECEIVED, the undersigned (whether one or more, "Borrower") promises to pay to RBC BANK (USA) (formerly known as RBC Centura Bank) ("Bank"), or order, the sum of Two Million Five Hundred Thousand Dollars ($2,500,000.00), or so much thereof as shall have been disbursed from time to time and remains unpaid, together with interest at the rate and payable in the manner hereinafter stated.
